 


109 HR 3588 IH: Medicare Home Health Telehealth Access Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3588 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Ramstad introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for access to telehealth services in the home. 
 
 
1.Short titleThis Act may be cited as the Medicare Home Health Telehealth Access Act of 2005. 
2.Access to telehealth services in the home 
(a)In generalSection 1895(e) of the Social Security Act (42 U.S.C. 1395fff(e)) is amended to read as follows: 
 
(e)Coverage of telehealth services 
(1)In generalThe Secretary shall include telehealth services that are furnished via a telecommunication system by a home health agency to an individual receiving home health services under section 1814(a)(2)(C) or 1835(a)(2)(A) as a home health visit for purposes of eligibility and payment under this title if the telehealth services— 
(A)are ordered as part of a plan of care certified by a physician pursuant to section 1814(a)(2)(C) or 1835(a)(2)(A); 
(B)do not substitute for in-person home health services ordered as part of a plan of care certified by a physician pursuant to such respective section; and 
(C)are considered the equivalent of a visit under criteria developed by the Secretary under paragraph (3). 
(2)Physician certificationNothing in this section shall be construed as waiving the requirement for a physician certification under section 1814(a)(2)(C) or 1835(a)(2)(A) for the payment for home health services, whether or not furnished via a telecommunication system. 
(3)Criteria for visit equivalency 
(A)StandardsThe Secretary shall establish standards and qualifications for categorizing and coding under HCPCS codes telehealth services under this subsection as equivalent to an in-person visit for purposes of eligibility and payment for home health services under this title. In establishing the standards and qualifications, the Secretary may distinguish between varying modes and modalities of telehealth services and shall consider— 
(i)the nature and amount of service time involved; and 
(ii)the functions of the telecommunications.  
(B)LimitationA telecommunication that consists solely of a telephone audio conversation, facsimile, electronic text mail, or consultation between two health care practitioners is not considered a visit under this subsection. 
(4)Telehealth service 
(A)DefinitionFor purposes of this section, the term telehealth service means technology-based professional consultations, patient monitoring, patient training services, clinical observation, assessment, or treatment, and any additional services that utilize technologies specified by the Secretary as HCPCS codes developed under paragraph (3). 
(B)Update of hcpcs codesThe Secretary shall establish a process for the updating, not less frequently than annually, of HCPCS codes for telehealth services. 
(5)Conditions for payment and coverageNothing in this subsection shall be construed as waiving any condition of payment under sections 1814(a)(2)(C) or 1835(a)(2)(A) or exclusion of coverage under section 1862(a)(1). 
(6)Cost reportingNotwithstanding any provision to the contrary, the Secretary shall provide that the costs of telehealth services under this subsection shall be reported as a reimbursable cost center on any cost report submitted by a home health agency to the Secretary.  . 
(b)Effective date 
(1)The amendment made by subsection (a) shall apply to telehealth services furnished on or after October 1, 2006. The Secretary of Health and Human Services shall develop and implement criteria and standards under section 1895(e)(3) of the Social Security Act, as amended by subsection (a), by no later than July 1, 2006. 
(2)In the event that the Secretary has not complied with these deadlines, beginning October 1, 2006, a home health visit for purpose of eligibility and payment under title XVIII of the Social Security Act shall include telehealth services under section 1895(e) of such Act with the aggregate of telecommunication encounters in a 24-hour period considered the equivalent of one in-person visit. 
3.Remote monitoring pilot projects 
(a)Pilot program authorizedThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall initiate and carry out pilot projects (each in this section referred to as a pilot project) in a variety of geographic locations that provide incentives to home health agencies to utilize home monitoring and communications technologies that will— 
(1)enhance health outcomes for individuals enrolled under parts A and B of title XVIII of the Social Security Act; and 
(2)reduce part A and B program expenditures for institutional and other providers, practitioners, and suppliers of health care items and services. 
(b)Individuals within the scope of pilot 
(1)In generalThe Secretary shall specify, in accordance with this subsection, the criteria for identifying those individuals who shall be considered within the scope of the pilot projects under this section for purposes of the incentive payments under subsection (c) and for assessment of the effectiveness of the home health agency in achieving the objectives of the section. 
(2)Participation of individuals not receiving home health servicesParticipation in these pilot projects shall not be limited to individuals receiving home health services under part A or part B of title XVIII of the Social Security Act. 
(c)Incentive payments 
(1)In generalSubject to paragraph (2), the Secretary shall pay to each home health agency participating in a pilot project an amount for each year under the pilot project equal to at least 50 percent of the reduction in expenditures under such parts realized for such year due to the agency’s participation in the project. The computation of such reduction shall be based on the Secretary’s estimate of the amount by which the amount of expenditures under such parts for the individuals under the pilot project is less than the amount that would have been expended under such parts for such individuals if the project were not implemented. In determining the estimate, the Secretary may use estimates for expenditures for individuals who are not participating in the project and who are comparable to individuals participating in the project.  
(2)Limitation on expendituresThe Secretary shall limit incentive payments under this subsection as necessary to ensure that the aggregate expenditures under title XVIII of the Social Security Act (inclusive of such incentive payments) with respect to patients within the scope of the pilot projects do not exceed the amount that the Secretary estimates would be expended under such title if the pilot projects under this section were not implemented. 
(d)ConstructionNothing in this section shall limit the amount of payment (other than under subsection (c)) a home health agency may receive for home health services provided to eligible individuals under part A or part B of title XVIII of the Social Security Act. 
(e)Implementation dateThe Secretary shall implement the pilot projects authorized by this section no later than nine months after the date of the enactment of this Act. 
(f)Expansion of the pilot projectIf the Secretary determines that any of the pilot projects— 
(1)result in a decrease in Federal expenditures under title XVIII of the Social Security Act; and 
(2)maintain or enhance health outcomes for the participating beneficiaries, the Secretary may initiate or extend comparable projects in additional areas.  
 
